Rodey, Judge,
delivered the following opinion:
This cause is before us on the general demurrer of the' defendant to the complaint. It has .been submitted to us without arguments or briefs. We have examined the eleven paragraphs of the complaint and do not think that it is subject to the two grounds of demurrer set out, which are, first, that the complaint does not state facts sufficient to constitute a cause of action; and second, that the complaint is ambiguous, unintelligible, and uncertain, in that it does not state with sufficient certainty, or at all, the particulars of the said pretended libelous and slanderous statements, nor to whom nor when made by this defendant, nor the substance of the same.
After examining the complaint, as stated, we do not think it is subject to demurrer in this manner because the defendant can, under a ruling of this court several times already made, call upon the plaintiff for a bill of particulars. The demurrer will therefore be overruled, and, if the defendant requests in writing from the plaintiff a bill of particulars within five days after the filing of this order, the plaintiff must furnish it to him within three days thereafter, and the defendant will be required to answer within five days after that, and it is so ordered.